DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “the fast axis” (line 10) is indefinite and lacks antecedent, as nowhere in claim 1 cites “a fast axis”.
Also, the term of “the slow axis” (line 6) is indefinite and lacks antecedent. Claim 1 cites “a slow axis collimating lens” (line 2), but claim 1 does not cite the “a slow axis”.

Further, the term of “beam parameter product” (line 14) is vague and renders the claims indefinite. Applicants should indicate what “beam parameter product” is, and what parameters included in the “beam parameter product”, and/or how it related to instant cited elements/functions.

Claims 2-12 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 2, the term of “the one-half wave plate” (line 2-3) is indefinite and lacks antecedent. Claim 2 depends on claim 1, but neither claim 1 nor claim 2 cites  “an one-half wave plate”. Instant specification disclosure teaches “half wave plate “, but does not teach “one-half wave plate”. 

Claims 3-7 are rejected as containing the deficiencies of claim 2 through their dependency from claim 2.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Anikitchev et al (US 20040252744).

Regarding Claim 1, Anikitchev teaches a semiconductor laser shaping device (abstract; figs. 1, 2, 4 and 6), comprising: 
a semiconductor laser configured to emit a laser beam (figs. 1 and 2, 24- diode-laser bars); 
a slow axis collimating lens (figs. 1 and 2, 34); 
a half wave plate (figs. 1 and 2, 58); 
a polarization beam combining prism (figs. 1 and 2, 36, 38, 40); and 
a crawling prism group arranged along an optical path (fig. 6, 96, 98, 100), 

wherein a laser beam is sequentially collimated by the slow axis collimating lens along the slow axis to produce a collimated laser beam (figs. 1 and 2, 24, 34, 32B), 

wherein portions of the collimated laser beam are injected into the half wave plate and the polarization beam combining prism (figs. 1 and 2, 32B to 58), which folds and compresses a spot size of the collimated laser beam in the slow axis direction to produce a compressed light, while keeping the spot size unchanged along the fast axis (fig. 2, 32A and 32B out of 36, 38, 40), 

wherein the compressed light subsequently passes through the crawling prism group (fig. 6, 96, 98, 100, 102), wherein a portion of the compressed light in the slow axis direction is shifted to the fast axis direction (fig. 6, light beams out of 98), which further folds and compresses the compressed light along the slow axis direction (fig. 6, beams P1, P2 out of 98, --beams 32A and 32B are folded and compressed into P1+P2 beam), 

reducing a beam parameter product of the laser beam and improving beam quality (---this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Anikitchev is same to that recited in the claim 1, then light beam transmission functions provided by Anikitchev has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Anikitchev teaches semiconductor laser shaping device of claim 1, wherein the collimated laser beam includes a first portion and a second portion in the slow axis direction, wherein the one-half wave plate is so positioned along the optical path which allows the first portion of the collimated laser beam pass there through and then inject into the polarization beam combining prism, wherein the second portion of the collimated laser beam directly injects into the polarization beam combining prism, wherein the half wave plate is configured to rotate polarization of the first portion of the collimated laser beam by 90 degrees (fig. 2, 58- half wave plate, 32A, 32B--beam portions).

Regarding Claim 3, Anikitchev teaches semiconductor laser shaping device of claim 2, wherein the one-half wave plate spans across about half of the collimated laser beam in the slow axis direction, wherein the first portion comprises is about half of the collimated laser beam in the slow axis direction (fig. 2, 58, 32A).

Regarding Claim 4, Anikitchev teaches semiconductor laser shaping device of claim 3, wherein an edge of the one-half wave plate is located at a center of the collimated laser beam in the slow axis direction (figs. 1 and 2, 58).

Regarding Claim 5, Anikitchev teaches semiconductor laser shaping device of claim 2, wherein the polarization beam combining prism is configured to combine the first portion and the second portion of the collimated laser beam (fig. 1, 36, 38, 40, 56, and beams of P1 and P2) .

Regarding Claim 6, Anikitchev teaches semiconductor laser shaping device of claim 2, wherein the polarization beam combining prism comprises a right-angled triangular prism and a rhombic prism, wherein the triangular prism is configured to receive the first portion of the collimated laser beam at a right angle (fig. 1, 40, 38; fig. 2, 40, 32B).

Regarding Claim 7, Anikitchev teaches semiconductor laser shaping device of claim 6, wherein the polarization beam combining prism includes a coating at the interface between a bevel surface of the rhombic prism and the triangular prism, wherein the coating is highly reflective to the first portion of the collimated laser beam and allows the second portion of the collimated laser beam to pass through (fig. 1, 56, 40, 38; ¶[0027], line 1-14, reflecting coating 54 therebetween; Bonding these surfaces with the coating provides, in effect, a single internal surface 56; Surface 56 is highly reflective).

Regarding Claim 8, Anikitchev teaches semiconductor laser shaping device of claim 1, wherein the crawling prism group comprises two or more crawling prisms (fig. 6, 98, 100).

Regarding Claim 9, Anikitchev teaches semiconductor laser shaping device of claim 8, wherein the crawling prism group comprises an incident surface, a first reflective surface, and a second reflective surface, wherein the first reflecting surface is at an angle of 45 degrees to the incident surface, and the second reflecting surface is at an angle of 45 degrees to a vertical surface relative to the incident surface (figs. 5 and 6, 104, 108, 120).

Regarding Claim 10, Anikitchev teaches semiconductor laser shaping device of claim 9, wherein a height of the first reflecting surface is the same (fig. 6, beam heights keeping unchanging) as a width of the compressed light in the fast axis direction, wherein a width of the incident surface is 1/n of a width of the compressed light in the slow axis direction, where n = 2, 3, 4....(fig. 5, widths of 104 for 32A and 112 for 32B are ½ width of total beam).

Regarding Claim 11 Anikitchev teaches semiconductor laser shaping device of claim 1, wherein positions of two of the two or more crawling prisms are shifted along the optical path by a distance equal to a width of the compressed light along the fast axis (fig. 5, 98, 100).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anikitchev et al (US 20040252744) (hereinafter  Anikitchev 744) in a view of Anikitchev et al (US 20040067016) (hereinafter  Anikitchev 016)

Regarding Claim 12, Anikitchev 744 discloses as set forth above but does not specifically disclose that semiconductor laser shaping device of claim 1, further comprising: a fast axis collimating lens, wherein the laser beam is collimated in part by the fast axis collimating lens along the fast axis to produce a collimated laser beam.

However, Anikitchev 016 teaches an apparatus (abstract; fig. 10(A,B)), wherein further comprising: a fast axis collimating lens, wherein the laser beam is collimated in part by the fast axis collimating lens along the fast axis to produce a collimated laser beam (fig, 10(A,B), 52, 102, and light beams; ¶[0062], line 1-12, slow-axis cylindrical microlenses 102; fast-axis collimating lenses 52).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the laser shaping device of Anikitchev 744  by the apparatus of Anikitchev 016  for the purpose of improving beam quality of the combined beam (¶[0033], line 1-4).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872